DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-16 are pending.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was provided in an e-mail from Christopher A. Mitchell on 20 April 2021.  

The application has been amended as follows: 
Claim 1 (Examiner Amended) An enclosure having a refrigeration system to keep product displayed in the enclosure at a desired temperature, said enclosure including a door with a digital system, said door comprising, in combination:
a transparent outer protective panel and a transparent inner protective panel, the inner and outer protective panels being spaced apart[[;]] and having a sealed interior space defined only between the inner and outer protective panels, wherein 
the sealed interior space is filled with an inert gas;
a frame encircling peripheries of the outer and inner protective panels and enclosing outer edges of the outer and inner protective panels 
;
a translucent digital display located between, and separate from, the inner and outer protective panels in the sealed interior space; and
a media player located within the sealed interior space and operably connected to the translucent digital display so that images and/or video displayed on the translucent digital display are viewed through the outer protective panel and items located behind the inner protective panel can be viewed through the translucent digital display, wherein 
a portion of the media player is sealed relative to the  sealed interior space, and wherein 
at least another portion of the media player is removable from the door without affecting the  sealed interior space; wherein 
the door, including the outer and inner protective panels, the translucent digital display, and the media player, is configured to move as a self-contained unit relative to the rest of the enclosure.

Claim 3 (Examiner Amended) The enclosure of Claim 2, wherein
the light guide includes a glass panel secured to the translucent digital display, the glass panel including micro-particles therein for reflecting light;
the light source comprises at least one LED adjacent the glass panel to provide light within the glass panel that strikes the micro-particles and is reflected out through the outer protective panel to provide visibly uniform illumination through the outer protective panel at the translucent digital display;

the receiver portion is sealed relative to the sealed interior space such that the removable portion of the media player is removable from the receiver portion without affecting the  sealed interior space; and wherein 
the removable portion of the media player is removable from within the receiver portion through an access door in the frame.

Claim 4 (Examiner Amended) The enclosure of Claim 1, wherein 
the media player comprises a receiver portion and a removable portion which is removably received in the receiver portion, and wherein further 
the receiver portion is sealed relative to the  sealed interior space such that the removable portion of the media player is removable from the receiver portion without affecting the  sealed interior space.

Claim 5 (Examiner Amended) The enclosure of Claim 2, wherein 
the media player comprises a receiver portion and a removable portion which is removably received in the receiver portion, and wherein further 
the receiver portion is sealed relative to the  sealed interior space such that the removable portion of the media player is removable from the receiver portion without affecting the  sealed interior space.

Claim 9 (Examiner Amended) An enclosure having a refrigeration system to keep product displayed in the enclosure at a desired temperature, said enclosure including a door with a digital system, said door comprising, in combination:
a transparent outer protective panel and a transparent inner protective panel, the inner and outer protective panels being spaced apart and having a sealed interior space defined only between the inner and outer protective panels, wherein 
the sealed interior space is filled with an inert gas;
a frame encircling peripheries of the outer and inner protective panels and enclosing outer edges of the outer and inner protective panels ;
a translucent digital display located in the 
a media player located within the  sealed interior space and operably connected to the translucent digital display so that images and/or video displayed on the translucent digital display are viewed through the outer protective panel and items located behind the inner protective panel can be viewed through the translucent digital display; wherein 
the door, including the outer and inner protective panels, the translucent digital display, and the media player, is configured to move as a self-contained unit relative to the rest of the enclosure.

Claim 10 (Examiner Amended) The enclosure of Claim 9, wherein 
 sealed interior space, and wherein 
at least another portion of the media player is removable from the door without affecting the  sealed interior space.

Claim 11 (Examiner Amended) The enclosure of Claim 10, wherein 
the media player comprises a receiver portion and a removable portion which is removably received in the receiver portion, and wherein 
the receiver portion is sealed relative to the sealed interior space such that the removable portion of the media player is removable from the receiver portion without affecting the ine sealed interior space; and
wherein the removable portion of the media player is removable from within the receiver portion through an access door in the frame.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
an enclosure having a sealed interior space defined only between inner and outer protective panels, wherein the sealed interior space is filled with an inert gas; 
a media player located within the inert gas-filled, sealed interior space.

Claim 9 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
an enclosure having a refrigeration system, the enclosure having a sealed interior space defined only between inner and outer protective panels, the sealed 

	The most relevant prior art is Lee (US 2020/0081564) which teaches a media player located in a sealed interior space.  Lee does not teach the interior space being defined between front and rear protective panels.  Lee teaches a larger sealed interior space that includes the interior of a hollow frame and cannot be defined as between the front and rear protective panel.  The media player in Lee is located in the sealed frame area beyond the edges of the front and rear protective panels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694